DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-38 are pending in this application.

Election/Restrictions

Applicant's election with traverse of Group I (Claims 1-10) in the reply filed on 10/09/2020 is acknowledged.  The traversal is on the ground(s) that   This is not found persuasive because the Applicant alleges that the product used in Claim 11 is the serum fraction of platelet-rich fibrin which is also used in the cell culture of Claim 1 and therefore the method of Claim 11 cannot be used without preparing or providing the product of Claim 1.  This is not found to be persuasive for the following reasons, the inventions of Groups I and II and II and III can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed (culturing mammalian cells in a medium) can be practiced with another materially different product, for example, culturing in a FBS (fetal bovine serum) containing culture medium.  
i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design and mode of operation.  That is, Group I is drawn to a culture comprising mammalian cells, an unspecified cell culture medium and an SPRF serum fraction while Group III is drawn to a medium comprising mammalian cell culture medium and an SPRF serum fraction.  Thus, the inventions have a materially different design (culture comprising cells and unspecified medium vs. mammalian cell medium and no cells) and mode of operation (cell culture vs. medium for cell culture).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Claims 11-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/09/2020.

Claims 1-10 were examined on their merits.

The requirement is still deemed proper and is therefore made FINAL.

Drawings

Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

i.e., e.g., preferably and highly preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-4, 6 and 10 are rejected as being dependent upon rejected claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,111,906 B2 in view of Burnouf et al. (2011), cited in the IDS.  The Examiner notes that the instant application is a CIP and rejection on the ground of nonstatutory double patenting is proper as the instant claims were not present in the restriction requirement in the parent 14/178,573 application and are therefore not accorded safe harbor.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a cell culture composition comprising mammalian cells, a cell culture medium and SPRF.

This is made obvious by Claims 1 and 3 of US 10,111,906 in part, which are drawn to the same pharmaceutical SPRF preparation as claimed, and reading on instant Claims 1 in part, 3 and 6.  

The ‘906 Patent does not teach a cell culture composition comprising the SPRF, a cell culture medium and mammalian cells, as required by instant Claims 1 and 4;
wherein said cell culture does not comprise fetal bovine serum (FBS) or fetal calf serum (FCS), and does not comprise platelet rich plasma (PRP) and does not comprise any other growth factor either, only those which are present in the SPRF, as required by instant Claims 2 and 7;
wherein the mammalian cells are mammalian stem cells, as required by Claim 5;
7 and 8.

Burnouf et al. teaches culturing human gingival fibroblasts and periodontal ligaments/PDL (Pg. 21, Abstract) wherein the PDL inherently comprising mesenchymal stem cells/MSCs, see Funatsu et al. (2018), Abstract;
wherein the cells are cultured in DMEM medium supplemented with 10% SPRF/PRFR.
With regard to Claims 2 and 7, it would be inherent in the composition of Burnouf et al. that the cell culture does not comprise fetal bovine serum (FBS) or fetal calf serum (FCS), and does not comprise platelet rich plasma (PRP) and does not comprise any other growth factor either, only those which are present in the SPRF, as it does not positively recite the presence of FBS, FCS, PRP or any other growth factor.

It would have been obvious to those of ordinary skill in the art before the instant invention to utilize the SPRF of the ‘906 Patent in place of the SPRF in the cell culture method of Burnouf et al. because this is no more than the simple substitution of one known element (SPRF pharmaceutical preparation) for another (SPRF/PRFR pharmaceutical preparation) to obtain predictable results (mammalian cell culture comprising medium and SPRF).  




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results

There would have been a reasonable expectation of success in making this modification because both the ‘906 Patent and Burnouf et al. are drawn to the same field of endeavor, that is, at least the preparation of SPRF.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,111,906 B2 in view of Burnouf et al. (2011),cited in the IDS, as applied to Claims 1-8 above, and further in view of Ahmed et al. (2011).

The teachings of the ‘906 Patent and Burnouf et al. were discussed above.




9;
or wherein the mammalian cells are chondrocytes, as required by Claim 10. 

Ahmed et al. teaches the culturing of human MSCs encapsulated in platelet-rich fibrin glue (PR-FG) (Pg. 323, Abstract) wherein the hMSCs are cultured for a time period when chondrocyte/chondrogenic or osteoblast/osteogenic differentiation occurs (Pg. 324, Column 2, Lines 17-20, 24-34, and 46-60 and Pg. 325, Column 1, Lines 1-21).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the SPRF cell culturing method of the ‘906 Patent and Burnouf et al. which inherently cultures human MSCs, to culture human MSCs and differentiating the human MSCs into osteoblasts as well as culturing chondrocytes as taught by Ahmed et al. because this is no more than the application of a known technique (SPRF culture medium) to a known method (culturing MSC/chondrocytes in platelet-rich fibrin glue) ready for improvement to obtain predictable results (MSC/chondrocyte cell culture comprising medium and SPRF).  



The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 

There would have been a reasonable expectation of success in making this modification because both the 906’ Patent and Burnouf et al. are drawn to the same field of endeavor, that is, at least the preparation of SPRF, Burnouf et al. is drawn to the culturing of human MSC in a medium comprising SPRF and Ahmed et al. teaches that human MSC and chondrocytes can be cultured in media comprising a similar product, platelet rich fibrin glue.

Claim Interpretation

Claims 1 and 6 contain product-by-process limitations.  The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)


prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. § 102(b) or alternatively under §103(a) as being unpatentable over Burnouf et al. (2012), cited in the IDS, as evidenced by Funatsu et al. (2018) and Kobayashi et al. (2012).

et al. teaches culturing human gingival fibroblasts and periodontal ligaments/PDL (Pg. 21, Abstract) wherein the PDL inherently comprising mesenchymal stem cells/MSCs, see Funatsu et al. (2018), Abstract;
wherein the cells are cultured in DMEM medium supplemented with 10% SPRF/PRFR obtained by centrifuging blood samples without anticoagulant at 700g for 12 minutes to form a coagel before squeezing the coagel to obtain the SPRF (Pg. 22, Column 1, Lines 22-24 and Column 2, Lines 1-7 and 21-26), thus anticipating the claimed invention.

With regard to Claims 1, 2, 3 and 7, it would be inherent in the composition of Burnouf et al. that the SPRF cell culture comprises a platelet releasate from activated platelets and comprises a reduced content of red blood cells, platelets, or fibrinogen as compared to whole blood or a reduced content of fibrin as compared to plasma;
does not comprise fetal bovine serum (FBS) or fetal calf serum (FCS), does not comprise platelet rich plasma (PRP) does not comprise any other growth factor either, only those which are present in the SPRF; 
and is depleted in a growth factor selected from the group consisting of PDGF-AB, PDGF-BB and TGF-β; as it does not positively recite the presence of FBS, FCS, PRP or any other growth factor and performs all of the claimed method steps and would therefore be expected to have the same characteristics and features as the claimed SPRF.

increase the centrifugation rate to 800g in the preparation of platelet-rich fibrin, see Kobayashi et al., Pg. 323, Column 2, Lines 2-4 and Pg. 324, Column 2, Lines 2-7).  The MPEP states:
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
In order to properly support a rejection on the basis that an invention is the result of “routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. § 102(b) or alternatively under §103(a) as being unpatentable over Burnouf et al. (2012), cited in the IDS, as evidenced by Funatsu et al. (2018) and Kobayashi et al. (2012), as applied to Claims 1-8 above, and further in view of Ahmed et al. (2011).

The teachings of Burnouf et al. were discussed above.

Burnouf et al. did not teach a cell culture wherein the cells in the culture are MSCs that are contacted or maintained in contact with SPRF, preferably for until at least a time-period when osteoblast direction differentiation occurs, preferably for until at least a time-period when the expression of at least one, preferably two or at least two osteoblast specific marker gene(s) is/are increased in a medium supplemented with SPRF, as required by instant Claim 9;
or wherein the mammalian cells are chondrocytes, as required by Claim 10. 

et al. teaches the culturing of human MSCs encapsulated in platelet-rich fibrin glue (PR-FG) (Pg. 323, Abstract) wherein the hMSCs are cultured for a time period when chondrocyte/chondrogenic or osteoblast/osteogenic differentiation occurs (Pg. 324, Column 2, Lines 17-20 and 24-34 and 46-60 and Pg. 325, Column 1, Lines 1-21).

It would have been obvious to those of ordinary skill in the art before the instant invention to modify the SPRF cell culturing method of Burnouf et al. which inherently cultures human MSCs, to culture human MSCs and differentiating the human MSCs into osteoblasts as well as culturing chondrocytes as taught by Ahmed et al. because this is no more than the application of a known technique (SPRF culture medium) to a known method (culturing MSC/chondrocytes in platelet-rich fibrin glue) ready for improvement to obtain predictable results (MSC/chondrocyte cell culture comprising medium and SPRF).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 



et al. is drawn to the culturing of human MSC in a medium comprising SPRF and Ahmed et al. teaches that human MSC and chondrocytes can be cultured in media comprising a similar product, a platelet rich fibrin glue.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/12/2021